Case 3:20-cv-03054-ELW Document 17                   Filed 04/28/21 Page 1 of 3 PageID #: 628




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   HARRISON DIVISION


VALERIE L. WEIS                                                              PLAINTIFF

        v.                            CIVIL NO. 20-3054


ANDREW M. SAUL, Commissioner
Social Security Administration                                               DEFENDANT

                                  MEMORANDUM OPINION

        Plaintiff, Valerie L. Weis, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying her claims for a period of disability and disability insurance benefits

(DIB) and supplemental security income (SSI) benefits under the provisions of Titles II and XVI

of the Social Security Act (Act). In this judicial review, the Court must determine whether there

is substantial evidence in the administrative record to support the Commissioner's decision. See

42 U.S.C. § 405(g).

        Plaintiff protectively filed her current applications for DIB and SSI on September 17, 2018,

alleging an inability to work since November 23, 2017, due to Graves disease, vertigo, sciatic

nerve pain, chronic pain syndrome and low back pain. (Tr. 91, 228, 234). An administrative

telephonic hearing was held on April 9, 2020, at which Plaintiff appeared with counsel and

testified. (Tr. 27-70).

        By written decision dated May 6, 2020, the ALJ found that during the relevant time period,

Plaintiff had an impairment or combination of impairments that were severe. (Tr. 13). Specifically,

the ALJ found Plaintiff had the following severe impairments: degenerative disc disease and a

history of vertigo. However, after reviewing all of the evidence presented, the ALJ determined that

                                                 1
Case 3:20-cv-03054-ELW Document 17                   Filed 04/28/21 Page 2 of 3 PageID #: 629




Plaintiff’s impairments did not meet or equal the level of severity of any impairment listed in the

Listing of Impairments found in Appendix I, Subpart P, Regulation No. 4. (Tr. 14). The ALJ

found Plaintiff retained the residual functional capacity (RFC) to:

       perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except that
       the claimant can frequently stoop, crouch, kneel, crawl, and balance. She should
       avoid climbing ladders, ropes, and scaffolds and avoid work from unprotected
       heights. The claimant can understand, remember, and carry out detailed instructions
       and respond to changes within the workplace.

(Tr. 15). With the help of a vocational expert, the ALJ determined Plaintiff could perform her past

relevant work as a cashier/checker. (Tr. 18).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, which

denied that request on June 29, 2020. (Tr. 1-6). Subsequently, Plaintiff filed this action. (Doc. 2).

This case is before the undersigned pursuant to the consent of the parties. (Doc. 6). Both parties

have filed appeal briefs, and the case is now ready for decision. (Docs. 15, 16).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the




                                                 2
Case 3:20-cv-03054-ELW Document 17                   Filed 04/28/21 Page 3 of 3 PageID #: 630




evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds that the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, No. 08-

0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming ALJ’s denial of

disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 28th day of April 2021.


                                                  /s / Erin L. Wiedemann
                                                  HON. ERIN L. WIEDEMANN
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 3
